           Case 1:20-cv-08545-GHW Document 27 Filed 02/23/21 Page 1 of 1

                                                                              USDC SDNY
                                                                              DOCUMENT
UNITED STATES DISTRICT COURT                                                  ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                                 DOC #: _________________
 ------------------------------------------------------------------X          DATE FILED: 2/23/2021
 ROBERT ACEVEDO,                                                   :
                                                                   :
                                                 Plaintiff,        :
                                                                   :          1:20-cv-08545-GHW
                              -against-                            :
                                                                   :               ORDER
 GG COLUMBUS CIRCLE LLC and HEALTHY :
 FOOD ENTERPRISES, III, INC.,                                      :
                                                                   :
                                                 Defendants. :
 ----------------------------------------------------------------- X
GREGORY H. WOODS, District Judge:

         By letter dated February 22, 2021, Plaintiff and defendant GG Columbus Circle LLC have

informed the Court that this case has settled. Dkt. No. 25. Accordingly, it is hereby ORDERED

that this case is stayed for sixty (60) days as to defendant GG Columbus Circle LLC only, to permit

Plaintiff and GG Columbus Circle LLC to finalize their settlement agreement. The initial pretrial

conference scheduled for March 1, 2021 is adjourned.

         Plaintiff’s claims against defendant Healthy Food Enterprises, III, Inc. (“Healthy Food”) are

still pending. Plaintiff initiated this action on October 14, 2020. Dkt. No. 1. Healthy Food was

served on October 21, 2020 and its answer was due on November 12, 2020. Dkt. No. 9. To date,

Healthy Food has not appeared in this action. Plaintiff has not requested a certificate of default from

the Clerk of Court. The Court expects Plaintiff to submit any order to show cause as to why default

judgment should not be entered against Healthy Food, by no later than March 5, 2021. If Plaintiff

fails to do so, the Court expects to dismiss the claims against Healthy Food for failure to prosecute.

         Plaintiff is directed to serve this order on defendant Healthy Food Enterprises, III, Inc. and

to retain proof of service.

          SO ORDERED.

 Dated: February 23, 2021                                     _____________________________________
                                                                       GREGORY H. WOODS
                                                                      United States District Judge
